81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mack Wayne PETERSON, Petitioner-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
No. 95-7374.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 4, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Terrence W. Boyle, District Judge.  (CA-94-979-5-BO)
Mack Wayne Peterson, Appellant Pro Se.
E.D.N.C.
AFFIRMED AS MODIFIED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   The district court dismissed the petition as frivolous.   Because Appellant has not exhausted his claims in state court, we grant a certificate of probable cause to appeal and modify the dismissal in this case, pursuant to our authority under 28 U.S.C. § 2106 (1988), to reflect that the petition is dismissed without prejudice due to Appellant's failure to exhaust.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED